COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUING ABATEMENT

Appellate case name:      Michael Pullen v. The State of Texas

Appellate case number:    01-12-00968-CR

Trial court case number: 1810704

Trial court:              County Criminal Court at Law No. 8 of Harris County

         We previously abated this appeal and directed the trial court to appoint counsel on appeal
no later than June 14, 2013. See TEX. CODE CRIM. PROC. ANN. arts. 1.051(a), (c), (d)(l),
26.04(j)(2) (West Supp. 2012). A supplemental clerk’s record has been received, indicating that
the trial court did not appoint counsel because the notice of appeal was file stamped more than
30 days after the judgment was signed. The envelope containing the notice of appeal indicates
that the notice of appeal was mailed from the Harris County Jail. Because the “prisoner mail
box” rule could apply in determining the timeliness of the appeal, appellant is entitled to
appointment of counsel to respond to this Court’s jurisdictional notice. Accordingly, we direct
the trial court to appoint counsel for appellant within 10 days of the date of this order.

        A supplemental clerk’s record containing the trial court’s order appointing counsel
shall be filed in this Court no later than 10 days from the date of this order.

       The appeal continues in abatement, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
supplemental clerk’s record containing an order of appointment is filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: July 17, 2013